Citation Nr: 0834214	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Service connection for irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 
percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a January 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) and a March 
2006 rating decision by the Winston-Salem, North Carolina, RO 
of the United States Department of Veterans Affairs.  The 
January 2004 decision denied service connection for irritable 
bowel syndrome, while the March 2006 decision granted service 
connection for an anxiety disorder and assigned a 30 percent 
evaluation, effective from May 29, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a February 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, perfecting her appeal with regard to a claim of 
service connection for irritable bowel syndrome, the veteran 
indicated that she desired a hearing before a Veterans Law 
Judge, to be held in Washington, DC.

On a VA Form 9 perfecting the appeal with regard to the 
evaluation of generalized anxiety disorder, received in May 
2007, the veteran stated she wanted a hearing before a 
Veterans Law Judge, to be held at the RO.

No hearing has been scheduled in this case in connection with 
either issue on appeal.  It is unclear which form of hearing 
the veteran is in fact requesting.  Because the Board may not 
proceed with an adjudication of the veteran's claim without 
affording her an opportunity for such a hearing, a remand is 
required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
clarify her hearing request.  The veteran 
should be informed of all her options for 
a hearing, to include a hearing at the RO; 
a hearing at the Board in Washington, DC; 
or a hearing via videoconference from the 
RO.

2.  Upon determining the veteran's hearing 
request, the RO should take appropriate 
steps to schedule the requested hearing at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

